Exhibit 10.1

 

 

 

PURCHASE AGREEMENT

by and between

TEGRA READING MEDICAL ASSOCIATES, LLC

a Delaware limited liability company

as Seller,

and

HCII-2752 CENTURY BOULEVARD PA, LP,

a Delaware limited partnership

as Purchaser

 

Property:

2752 Century Boulevard

Wyomissing, Pennsylvania 19610

Date: April 24, 2015

 

 

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Contract”) is made and entered into as of the
Effective Date (as hereinafter defined) by and between TEGRA READING MEDICAL
ASSOCIATES, LLC, a Delaware limited liability company (“Seller”), whose
principal place of business is located at 2752 Century Boulevard, Wyomissing,
Pennsylvania 19610 and HCII-2752 CENTURY BOULEVARD PA, LP, a Delaware limited
partnership (“Purchaser”), whose principal place of business is located at 4890
W. Kennedy Boulevard, Suite 650, Tampa, Florida 33609 (“Purchaser”), whose
principal place of business is located at 4890 W. Kennedy Boulevard, Suite 650,
Tampa, Florida 33609. The “Effective Date” shall be the date the Title Company
(as hereinafter defined) receives an original counterpart of this Contract
signed by both Seller and Purchaser, as evidenced by the Title Company’s
signature hereto.

ARTICLE I

PROPERTY

Section 1.01 Property. Seller hereby agrees to sell and convey to Purchaser, and
Purchaser hereby agrees to purchase from Seller, upon the terms and conditions
set forth herein, the following properties and assets:

(a) That certain tract of real property located in Wyomissing, Pennsylvania,
more particularly described in Exhibit A attached hereto and made a part hereof
for all purposes, together with all of Seller’s right, title and interest in and
to (i) all and singular the rights and appurtenances pertaining to such real
property, including any easements, and all right, title and interest of Seller
in and to adjacent streets, alleys and rights-of-way, and (ii) any and all
water, water rights or similar rights or privileges (including tap rights)
appurtenant to or used in connection with the ownership or operation of such
real property (all of the foregoing being hereinafter collectively referred to
as the “Real Property”).

(b) All improvements, structures and fixtures now constructed and completed with
respect to and situated on the Real Property, including without limitation that
certain 33,217 rentable square foot surgical hospital (the “Hospital”) and all
equipment and amenities, together with all of Seller’s right, title and interest
in all parking areas, loading dock facilities, landscaping and other
improvements, structures and fixtures (all of the foregoing being hereinafter
collectively referred to as the “Improvements”).

(c) All of Seller’s interest in all leases covering all or any portion of the
Real Property and/or the Improvements (collectively, the “Leases”), all security
deposits, prepaid rents and similar items attributable to periods after Closing,
any receivables attributable to periods after Closing for common area
maintenance, taxes, insurance and/or other items, if any, due and payable under
any lease for all or any portion of the Real Property and/or the Improvements,
and

 

1



--------------------------------------------------------------------------------

all of Seller’s right, title and interest in all contract rights approved by
Purchaser and all other intangible rights which are appurtenant to the Real
Property and/or the Improvements, including (to the extent assignable) all roof,
HVAC and other warranties issued with respect to the Improvements (all of the
foregoing being hereinafter collectively referred to as the “Intangible
Property”).

(d) All of Seller’s right, title and interest in all equipment, furnishings,
machinery, heating, plumbing, ventilation and air conditioning systems and
equipment, carpet, tile, floor coverings, security devices, sprinkler systems,
supplies, tenant lease files, leasing records, tenant credit reports, keys,
surveys, plans and specifications (whether in cad, electronic or other format),
affixed or relating to the Improvements (all of the foregoing being hereinafter
collectively referred to as the “Personal Property”).All of the foregoing items
purchased under this Contract are collectively referred to as the “Property”.

ARTICLE II

PURCHASE PRICE

Section 2.01 Purchase Price. The purchase price (the “Purchase Price”) is an
amount equal to (i) TWENTY FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00). The
Purchase Price will be paid by Purchaser to Seller at the Closing (as
hereinafter defined) in cash or immediately available wire transfer funds.

Section 2.02 Earnest Money. Purchaser will, within three (3) business days after
the Effective Date, deposit the amount of FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($500,000.00) as the initial earnest money hereunder (the “Initial
Deposit”), with First American Title Insurance Company whose address is 3031
North Rocky Point Drive West, Suite 550, Tampa, Florida 33607, Attention: Ken
Rossburg, Email: krossburg@firstam.com (the “Title Company”). In the event that
Purchaser has notified Seller in writing of Purchaser’s election to not
terminate the Contract as set forth in Section 4.01 below prior to the
expiration of the Review Period, Purchaser shall, on or before 5:00 p.m. Tampa,
Florida time on the second business day following the expiration of the Review
Period, deposit the amount of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($500,000.00) as an additional earnest money hereunder (the “Additional
Deposit”), with the Title Company. As used herein, the term “Earnest Money
Deposit” means the Initial Deposit and the Additional Deposit, together with all
interest accrued from time to time thereon. The Earnest Money Deposit may, at
the option of Purchaser, be in the form of cash, certified check, cashier’s
check or other immediately available funds. The Title Company must hold the
Earnest Money Deposit in an interest-bearing account at a federally insured
banking institution acceptable to Purchaser and Seller, with all interest being
paid to Purchaser or Seller, as the case may be, in accordance with the terms of
this Contract. At the Closing, the Earnest Money Deposit will be applied toward
the cash portion of the Purchase Price, but otherwise the Earnest Money Deposit
will be held by the Title Company, returned to Purchaser, or delivered to
Seller, as directed by Purchaser and Seller to the Title Company

 

2



--------------------------------------------------------------------------------

ARTICLE III

REVIEW ITEMS

Section 3.01 Survey. Seller shall, within two (2) business days following the
Effective Date, deliver to Purchaser a copy of Seller’s most recent survey of
the Property. Purchaser, at Purchaser’s sole cost and expense, shall have the
right to obtain a new or recertified survey of the Property (the “Survey”)
prepared by a surveyor licensed in the State in which the Property is located
and approved by Purchaser.

Section 3.02 Title Review Items. Purchaser, at Purchaser’s sole cost and
expense, shall promptly after the Effective Date order an ALTA form commitment
for title insurance (the “Title Commitment”), issued by the Title Company which
shall set forth the state of title to the Real Property and the Improvements.
Within five (5) days after receipt of the Title Commitment and the Survey, but
in no event later than twenty (20) days after the Effective Date, Purchaser
shall deliver copies of the same to Seller and notification to Seller of any
objections to the title to the Property, including, without limitation, any
matters that may appear from the Survey. Seller agrees to remove all liens or
encumbrances that evidence an obligation to pay a specific sum of money on or
before the date of the Closing. Within three (3) business days after Seller’s
receipt of Purchaser’s notice of objections, Seller shall by written notice to
Purchaser state whether or not Seller can or will correct any other objections
to title specified in Purchaser’s notice of objections on or before the Closing.
If Seller elects not to correct any such non-monetary objections on or before
the Closing, Purchaser shall, by written notice to Seller delivered within five
(5) days after Seller’s notice, either (i) terminate this Agreement, in which
event the Earnest Money Deposit shall be promptly paid to Purchaser and neither
party shall have any further rights, interests, or obligations hereunder, except
for such rights, interests or obligations which, by the express terms of this
Agreement, survive the termination hereof, or (ii) waive such objections and
accept such title as Seller can convey without abatement of the Purchase Price.
Any encumbrances, easements, restrictions and/or covenants of record and matters
revealed by the Title Commitment and the Survey to which Purchaser does not
object or with respect to which Purchaser has objected and subsequently waives
its objection shall constitute “Permitted Encumbrances”, and shall be included
in the Permitted Exceptions specified in Section 5.01 below.

Section 3.03 Other Review Items. To the extent not previously delivered, Seller
shall, within two (2) business days following the Effective Date, deliver to
Purchaser the items shown on Schedule 3.03 to this Contract, to the extent in
Seller’s possession.

Section 3.04 Inspection. Purchaser shall be entitled, on days and at times
approved by a representative of Seller or Surgical Institute of Reading, L.P.,
the tenant that occupies the entire Property (the “Tenant”), to conduct on-site
inspections of the Property and physical inspections and tests of the Property
during the Review Period (as hereinafter defined), including, without
limitation, the right to enter and inspect all portions of the Property other
than those portions of the Improvements that contain

 

3



--------------------------------------------------------------------------------

patient records or information or, that at the time of the inspection are
occupied by patients, to interview representatives of the Tenant and to inspect
and audit all of Seller’s books and records relating to the Property other than
those constituting any type of patient information or data; provided, however,
Purchaser agrees not to unreasonably interfere with Seller’s operations or cause
any damage to the Property. Seller hereby directs the manager of the Property to
cooperate with the reasonable requests of Purchaser and provide Purchaser with
such assistance as Purchaser reasonably deems appropriate in order to exercise
its inspection rights hereunder. Purchaser shall, at its expense, repair any
damage to the Property caused by Purchaser’s inspection or testing thereof, and
shall indemnify and hold harmless Seller from and against any and all claims,
actions, suits, liens, damages, liabilities, losses and expenses to personal
property or personal injury to the extent directly attributable to any acts
performed in exercising Purchaser’s rights under this Article III. This
agreement to indemnify Seller shall survive the Closing and any termination of
this Contract. At all times until the Closing or termination of this Agreement,
Purchaser shall maintain a policy of commercial general liability insurance,
insuring on an occurrence basis activities on or about any part of the Property
by Purchaser and its managers, members, employees, agents and representatives,
including contractual liability insurance covering Purchaser’s indemnification
obligations hereunder, with a minimum single limit of Two Million Dollars
($2,000,000), carried under a policy issued by a financially responsible
insurance company authorized to do business in the Commonwealth of Pennsylvania,
naming Seller and the Tenant as additional insureds. Purchaser shall supply to
Seller a certificate of insurance evidencing the insurance coverage required
hereunder prior to entering onto or occupying any portion of the Property.

ARTICLE IV

REVIEW PERIOD

Section 4.01 Review Period. Purchaser has from the Effective Date until 5:00
p.m., Tampa, Florida time, on the thirtieth (30th) day following the later of
(a) the date Purchaser receives the documents required to be delivered to
Purchaser under Article III; or (b) the Effective Date (such time period, the
“Review Period”) to review and approve such items and to conduct such
inspections, interviews, tests and audits as Purchaser, in its sole discretion,
deems appropriate, including, but not limited to obtaining appraisals, surveys,
engineering, work and a Phase I Environmental Audit and a Phase II Environmental
Audit. Purchaser shall confirm the date of its receipt of all documents referred
to in clause (a) above by written notice to Seller within two (2) business days
after receipt.

Section 4.02 Waiver Notice. If for any or no reason Purchaser, in its sole and
absolute discretion, is not satisfied with the items to be delivered by Seller
to Purchaser under Article III, the results of such inspections, interviews,
tests or audits or any other fact or situation with respect to the Property,
then in such event Purchaser shall have the right to terminate this Contract. If
Purchaser fails, for any or no reason, to deliver Seller written notice (the
“Waiver Notice”) unconditionally waiving this termination right on or before the
end of the Review Period, this Contract shall be deemed automatically

 

4



--------------------------------------------------------------------------------

terminated. Purchaser’s failure to deliver the Waiver Notice on or before the
expiration of the Review Period shall be deemed Purchaser’s election to
terminate this Contract under this Section 4.02.

Section 4.03 Termination. If this Contract has been terminated in accordance
with, and subject to the terms of this Article IV, the parties hereto shall
thereupon be relieved of all liabilities and obligations hereunder and the
Earnest Money Deposit shall be refunded fully and promptly to Purchaser. Seller
expressly acknowledges and agrees that, if Purchaser requests the Title Company
to return the Earnest Money Deposit as a result of Purchaser’s election to
terminate this Contract under Section 4.02, then the Title Company shall have no
obligation to independently determine whether Purchaser has the right to receive
the Earnest Money Deposit, and the Title Company may rely solely upon the
written instructions set forth in any written notice delivered by Purchaser from
and after such election, without the joinder, approval or consent of Seller.
Purchaser will promptly return to Seller any due diligence materials delivered
by Seller.

Section 4.04 Seller’s Obligation to Remove Liens. Notwithstanding Purchaser’s
delivery of a Waiver Notice, or anything else to the contrary in this Contract,
Seller must remove at or prior to the Closing any mortgages and mechanics and
materialmen liens created, suffered or incurred by, through or under Seller
against the Property.

Section 4.05 Service Contracts. Seller represents that it is not a party to any
service and maintenance contracts with respect to the Property (collectively,
the “Service Contracts”) and that any such contracts are in effect with the
Tenant and will remain in effect after the Closing. Any management and leasing
agreements to which Seller is a party must be terminated by Seller, at Seller’s
sole cost, on or before the Closing Date.

Section 4.06 Sale/Leaseback of the Property. Purchaser’s agreement to purchase
the Property is expressly conditioned upon and subject to Purchaser entering
into a triple net lease agreement (the “Lease”) with the Tenant, in such form as
approved by Purchaser and the Tenant. The parties shall use good faith efforts
to negotiate the form and content of such Lease within ten (10) business days of
the Effective Date. The Lease will provide and Purchaser agrees that Seller (or
an affiliated entity owned by the physician members of Seller), at its option
and with the Tenant’s approval, shall be entitled to construct an approximately
2,475 square foot expansion of the Hospital, consisting of five (5) patient
rooms and a treatment room (the “Expansion”), under the following terms and
conditions:

 

  (i) the Expansion will be of design, quality and architecture consistent with
and equivalent to that of the Hospital and shall be constructed in accordance
with all applicable laws, regulations and ordinances and plans and
specifications prepared at the direction of Seller and approved by Purchaser and
Tenant, such approval not to be unreasonably withheld;

 

5



--------------------------------------------------------------------------------

  (ii) Seller’s option to construct the Expansion shall terminate if
construction has not commenced within nine(9) months of the Closing or has not
been completed with a Certificate of Occupancy for the Expansion issued no later
than eighteen (18) months after the Closing;

 

  (iii) Upon commencement of vertical construction of the Expansion and payment
of the Estimated Additional Purchase Price (defined below) into escrow, as
specified below, and continuing until the due date for payment of the Additional
Purchase Price for the Expansion, as specified below, Seller shall pay monthly
ground rent to Purchaser for the Expansion area in an amount equal to (i) seven
and seventeen one-hundredths percent (7.17%) of the Estimated Additional
Purchase Price, divided by (ii) twelve (12), due and payable on the due dates
for monthly rent under the Lease. As of the date of acquisition of a Certificate
of Occupancy for the Expansion (the “Occupancy Date”), the annual rent payable
under the Lease shall increase by an amount equal to the rent per square foot
payable thereunder (as the same may increase pursuant to the terms of the Lease)
times the number of rentable square feet of the completed Expansion.

Purchaser agrees that (i) upon acquisition of a Certificate of Occupancy for the
Expansion and provided that Purchaser has received at Seller’s sole cost and
expense evidence from the Title Company that there are no liens or encumbrances
created by or on behalf of Seller and that all contractors and subcontractors
have been paid in full for their work and have unconditionally released all
liens on the Property, Purchaser shall pay to Seller or the affiliated entity
that has completed construction of the Expansion an Additional Purchase Price
for the Expansion equal to the number of rentable square feet of the completed
Expansion times Seven Hundred Fifty-two Dollars and Sixty-three Cents ($752.63),
and (ii) upon notification from Seller that vertical construction of the
Expansion has commenced, it shall pay into escrow to GrayRobinson, P.A., as
escrow agent an amount equal to the number of rentable square feet of the
Expansion, as determined by the approved plans and specifications, times Seven
Hundred Fifty-two Dollars and Sixty-three Cents ($752.63) (the “Estimated
Additional Purchase Price”), to be applied to payment of the Additional Purchase
Price as and when the same becomes due and payable pursuant to the foregoing
provisions.

ARTICLE V

GOOD AND MARKETABLE TITLE

Section 5.01 Conveyance. At the Closing, Seller will convey good, marketable and
insurable fee simple title to the Real Property and the Improvements to
Purchaser by the Deed and title to the Personal Property and the Intangible
Property by the Bill of Sale (as hereinafter defined), free and clear of any and
all deeds of trust, mortgages or other liens or indebtedness; subject, however,
to the following (collectively, the “Permitted Exceptions”):

 

6



--------------------------------------------------------------------------------

(a) General real estate taxes for the year in which the Closing occurs and
subsequent years not yet due and payable.

(b) All (i) Permitted Encumbrances as defined and specified in Section 3.02
above and (iii) any liens, rights or way or other encumbrances consented and
agreed to in writing by Purchaser prior to or at the Closing.

Section 5.02 Owner Policy. At the Closing, Seller shall be required to convey
title to the Property as specified in Section 5.01 above, such that Purchaser is
able to obtain a standard ALTA form Owner Policy of Title Insurance (the “Owner
Policy”) issued by any reputable title insurance underwriter licensed to do
business in the Commonwealth of Pennsylvania in the amount of the Purchase
Price, insuring Purchaser’s fee simple title to the Real Property and the
Improvements subject only to the Permitted Exceptions.

ARTICLE VI

CLOSING

Section 6.01 Closing. Subject to satisfaction or waiver of the Conditions
Precedent to Closing set forth in Section 9.05 of this Contract, the purchase
and sale of the Property (the “Closing”) will be held through escrow at the
offices of the Title Company and will occur at 11:00 a.m. Tampa, Florida time on
the earlier of the date which is: (i) five (5) business days following receipt
by Seller of Purchaser’s written notice of its intent to close following the
expiration of the Review Period or (ii) thirty (30) days after the end of the
Review Period (the “Closing Date”).

Section 6.02 Seller’s Obligations. At the Closing, Seller shall execute and
deliver to Purchaser, and/or cause the execution and delivery by all parties
other than Purchaser of, the following with respect to the Property:

(a) That certain special warranty deed (the “Deed”) in the form attached hereto
as Exhibit B and made a part hereof for all purposes.

(b) That certain blanket conveyance, bill of sale and assignment (“Bill of
Sale”) in the form attached hereto as Exhibit C and made a part hereof for all
purposes.

(c) That certain affidavit (the “FIRPTA Affidavit”) in the form attached hereto
as Exhibit D and made a part hereof for all purposes.

(d) If requested by Purchaser, a tenant estoppel certificate (the “Tenant
Estoppel Certificate”) in the form attached hereto as Exhibit E and made a part
hereof for all purposes from the Tenant (the “Required Estoppel”). Seller will
not be in default for failure to deliver such Required Estoppel and Purchaser’s
sole recourse for such failure will be to terminate the Contract and receive the
Earnest Money.

 

7



--------------------------------------------------------------------------------

(e) In the event there is an option to purchase or a right of first refusal to
purchase any portion of the Property, then Seller shall provide evidence
acceptable to Purchaser and Purchaser’s Lender, confirming that such right of
first refusal has been waived with respect to the transfer of equitable
ownership of the Property to Purchaser and/or Purchaser’s affiliates.

(f) All landlord keys to the Property.

(g) To the extent necessary to permit the Title Company to remove any exception
in the Owner Policy for mechanics’ and materialmen’s liens and general rights of
parties in possession, an affidavit as to debts and liens and parties in
possession executed by Seller, made to Purchaser and the Title Company and in a
form reasonably acceptable to the Title Company, along with a GAP Affidavit and
any other items reasonably required by the Title Company.

(h) Seller’s certification that all representations and warranties made by
Seller under this Contract are true, complete and correct in all material
respects as of the Closing Date (if accurate or, if not accurate, a description
of the basis for such inaccuracy). An updated rent roll certified by Seller to
be true, complete and correct in all material respects to the best of Seller’s
actual knowledge.

(i) That certain tenant notification letter (the “Tenant Letter”) in the form
attached hereto as Exhibit F and made a part hereof for all purposes.

(j) Appropriate evidence of Seller’s authority to consummate the transactions
contemplated by this Contract as may be required by the Title Company.

(k) Estoppel certificates, in form and substance reasonably satisfactory to
Purchaser, from all parties to any declarations, business park covenants or
other agreements materially affecting all or any portion of the Property, each
to the extent designated by Purchaser during the Review Period and in
substantially the form attached hereto as Exhibit G and made a part hereof.
Seller will not be in default for failure to deliver such estoppel certificates
and Purchaser’s sole recourse for such failure will be to terminate this
Contract and receive the Earnest Money Deposit.

(l) Two (2) counterparts of the Lease signed by the Tenant.

Section 6.03 Purchaser’s Obligations. At the Closing, Purchaser shall deliver
the Purchase Price to Seller in cash or by wire transfer of immediately
available funds, and shall execute and deliver to Seller the following with
respect to the Property:

(a) The Tenant Letter.

(b) Appropriate evidence of Purchaser’s authority to consummate the transactions
contemplated by this Contract as may be required by the Title Company.

 

8



--------------------------------------------------------------------------------

(c) Two (2) counterparts of the Lease signed by the Purchaser.

(d) Purchaser’s certification that all representations and warranties made by
Purchaser under this Contract are true, complete and correct in all material
respects as of the Closing Date (if accurate or, if not accurate, a description
of the basis for such inaccuracy).

Section 6.04 Management Transition/Roof Warranty. From and after the date
hereof, Seller will provide Purchaser with copies of all current income and
expense reports concerning the Property as and when received by Seller. Seller
agrees that Purchaser may contact Seller and its managing agent to obtain copies
of and to discuss any income and expense reports prepared for the Property and
to discuss the operation of the Property. Seller shall use its commercially
reasonable efforts to obtain at Closing the consents of the issuers of any roof
warranties and all other warranties affecting the Property to the assignment of
such roof warranties and other warranties at Closing from Seller to Purchaser,
including by making property management personnel available at reasonable times
and after reasonable notice for inspections of the roof by such roof warranty
issuers and the other issuers of the other warranties and executing such
documents as reasonably necessary to assign any such roof warranties to
Purchaser. Purchaser shall be responsible for any fees, including but not
limited to, inspection fees assessed by the roof warranty issuers to give such
consents, together with the cost of any repairs or replacements required by any
roof warranty issuer as a condition to delivery of its consent

Section 6.05 Possession. Possession of the Property shall be delivered by Seller
to Purchaser at the Closing, subject only to the Permitted Exceptions and the
Tenant’s possession and occupancy pursuant to the Lease.

Section 6.06 Due Diligence Costs. Purchaser will pay its own costs in conducting
its due diligence activities.

ARTICLE VII

CLOSING ADJUSTMENTS

Section 7.01 General Prorations. The following will be apportioned at the
Closing:

(a) Rents, if any, as and when collected (the term “rents” as used in this
Contract including base rent, percentage rent, common area maintenance, parking,
tax, insurance and other payments due and payable under any Lease for all or any
portion of the Improvements, together with all sales and other taxes thereon)
and all other income generated by all or any portion of the Property, including
parking revenue. There will be no proration of rents accrued but not collected
as of the Closing Date.

(b) Taxes and other assessments (including personal property taxes on the
Personal Property) applicable to the Property. Special assessments certified

 

9



--------------------------------------------------------------------------------

by any municipal utility district or other taxing authority prior to the Closing
Date must be paid in their entirety by Seller at or before the Closing, except
to the extent such assessments are payable in installments, in which event they
shall be prorated between the parties. If the tax rate or assessed valuation or
both have not yet been fixed, the proration shall be based on a good faith
estimate as to the amount of such taxes for the current year after consideration
of the tax rate and/or assessed valuation last fixed; provided that the parties
hereto agree that to the extent the actual taxes for the current year differ
from the amount so apportioned at the Closing, the parties hereto will make all
necessary adjustments by appropriate payments between themselves following the
Closing, and this provision shall survive delivery of the Deed.

(c) Payments under any Service Contracts, if any, which pursuant to Section 4.06
Purchaser has agreed to assume at the Closing.

(d) Gas, electricity and other utility charges, if any, to be apportioned on the
basis of the last meter reading.

In making such apportionments, Purchaser will receive credit for all rents and
other income paid with respect to the day of the Closing, and Purchaser will be
charged for taxes and other expenses incurred with respect to the day of the
Closing. All apportionments are to be subject to post-closing adjustments as
necessary to reflect later relevant information not available at the Closing and
to correct any errors made at the Closing with respect to such apportionments;
provided, however, that such apportionments shall be deemed final and not
subject to further post-closing adjustments if no such adjustments have been
requested in writing after a period of sixty (60) days from such time as all
necessary information is available to make a complete and accurate determination
of such apportionments. All apportionments (regardless of whether all relevant
information has been received or errors have been made) are final and not
subject to further post-closing adjustment one (1) year following the Closing
Date.

Section 7.02 Specific Prorations. Anything hereinabove contained to the contrary
notwithstanding:

(a) Seller shall retain and be entitled to receive any tax refunds issued after
Closing to the extent applicable to the period prior to the Closing, but not
otherwise. Seller may not initiate nor demand Purchaser initiate or continue any
litigation to collect such tax refunds. There will be no proration of any
insurance related expenses, it being agreed that Purchaser will obtain its own
insurance coverage as of the Closing Date.

(b) As to gas, electricity and other utility charges, Seller may on written
notice to Purchaser on or before the Closing Date elect to pay one or more of
said items accrued to the date hereinabove fixed for apportionment directly to
the person or entity entitled thereunto and to the extent Seller so elects, such
item shall not be apportioned hereunder, and Seller’s obligation to pay such
item directly in such case shall survive the delivery of the Deed; provided,
however, that Seller will not take any action or fail to take any action which
would result in the cessation or termination of utility service to the Property.

 

10



--------------------------------------------------------------------------------

Section 7.03 Transaction Costs. Purchaser shall be responsible for (a) all
attorneys’ fees and expenses, if any, of counsel to Purchaser; (b) one-half of
all documentary stamp, transfer, surtax and excise taxes payable upon the
transfer of the Property and/or recordation of the Deed; (c) the cost of the
Owner’s Policy, title examinations and endorsements and any reinsurance;
(d) one-half (1/2) of any escrow and other charges of the Title Company; and
(e) the cost of the current ALTA as-built survey obtained by Purchaser. Seller
shall be responsible for (a) all attorneys’ fees and expenses, if any, of
counsel to Seller; (b) one-half (1/2) of any escrow and other charges of the
Title Company; (c) one-half of all documentary stamps, transfers, surtax and
excise taxes payable upon the transfer of the Property and/or recordation of the
Deed; and (d) recording fees for the conveyance documents.

Section 7.04 Brokerage Commissions. Purchaser represents to Seller that
Purchaser has not engaged the services of any broker, finder or other agent in
regard to this Contract. Purchaser hereby agrees to indemnify Seller and hold
Seller harmless against all liability, loss, cost, damage and expense
(including, but not limited to, attorneys’ fees and court costs, including any
appeal that may be filed) which Seller shall ever suffer or incur because of any
claim by any broker, finder, or other agent, whether or not meritorious, for any
fee, commission or other compensation with respect hereto resulting from the
acts of Purchaser. Seller represents to Purchaser that Seller has not engaged
the services of any real estate broker, finder or other agent in regard to this
Contract other than Brown Gibbons Lang, who shall be paid a commission by Seller
pursuant to the terms of a separate agreement if the transaction contemplated by
this Contract closes. Seller hereby agrees to indemnify Purchaser and hold
Purchaser harmless against all liability, loss, cost, damage and expense
(including, but not limited to, attorneys’ fees and court costs, including any
appeal that may be filed) which Purchaser shall ever suffer or incur because of
any claim by any broker, finder, or other agent, whether or not meritorious, for
any fee, commission or other compensation with respect hereto resulting from the
acts of Seller. This provision shall survive Closing.

Section 7.05 Survival. The terms of this Article shall survive the termination
of this Contract and the Closing and delivery of the Deed.

ARTICLE VIII

TERMINATION AND REMEDIES

Section 8.01 Purchaser’s Default. If Purchaser defaults under this Contract,
including the breach of any of Purchaser’s representations and warranties as of
the date of the Closing, Seller shall be entitled, as Seller’s sole and
exclusive remedy, to terminate this Contract and, upon written notification by
Seller to the Title Company of termination in that event, the Title Company
shall promptly pay the Earnest Money Deposit actually paid to Seller. Seller and
Purchaser acknowledge and agree that delivery of the Earnest Money Deposit shall
be deemed liquidated damages for Purchaser’s breach of this

 

11



--------------------------------------------------------------------------------

Contract, it being further agreed that the actual damages to Seller in the event
of such breach are impractical to ascertain and the Earnest Money Deposit is a
reasonable estimate thereof. Seller has no right to specifically enforce
Purchaser’s obligations under this Contract nor to seek or otherwise collect any
actual, out-of-pocket, lost profit, punitive, consequential, treble, or other
damages from or against Purchaser, except for the indemnity obligations of
Purchaser expressly set forth in this Contract. In no event shall any officer,
director, agent or employee of Purchaser or its partners be personally liable
for any of Purchaser’s obligations under this Contract or the documents to be
delivered at the Closing.

Section 8.02 Seller’s Default. If Seller defaults under this Contract, Purchaser
shall be entitled, as Purchaser’s sole and exclusive remedies, to either
(a) terminate this Contract upon written notice to Seller and to request the
Title Company to return the Earnest Money Deposit, together with all accrued
interest thereon, to Purchaser or (b) pursue an action to enforce specific
performance of Seller’s obligations under this Contract. Purchaser has no right,
except as provided below, to seek damages against Seller. In addition, if
Purchaser’s remedy of specific performance is not available to Purchaser because
of the intentional and wrongful acts of Seller by conveying the Property to a
third party prior to the Closing Date (“Wrongful Sale”) or Seller wrongfully
obtains a new mortgage loan on the Property after the Effective Date or fails to
satisfy its existing mortgage (collectively, the “Wrongful Mortgage”), then to
the extent the Purchaser is unable to get specific performance (as a result of
the Wrongful Sale or Wrongful Mortgage), then the Purchaser would be entitled to
the return of its Earnest Money Deposit together with the agreed upon liquidated
damages of equal to Net Consideration received by the Seller for Wrongful Sale
of the Property or Wrongful Mortgage of the Property to such third party. The
term “Net Consideration” shall mean the purchase price or mortgaged proceeds
actually received by Seller for the sale of the Property to a third party prior
to the Closing Date net of any and all closing expenses incurred by Seller in
connection with the sale in excess of the Purchase Price. The amount of the
Earnest Money Deposit so refunded under this Section 8.02 shall not act as an
offset to any damages actually suffered by the Purchaser due to Seller’s default
under this Contract. After the Closing, Purchaser may seek damages against
Seller for any breach of the Seller’s Representations set for in Section 9.01
below.

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.01 Seller’s Representations. Seller hereby represents and warrants to
Purchaser except as set forth in that certain schedule (the “Disclosure
Schedule”) attached hereto as Exhibit H and made a part hereof for all purposes,
as follows:

(a) Seller is a duly organized, validly existing limited liability company under
the laws of the State of Delaware and is authorized to conduct business in the
Commonwealth of Pennsylvania. This Contract has been duly authorized, executed
and delivered by Seller, and is and at the time of the Closing will be a legal,
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms.

 

12



--------------------------------------------------------------------------------

(b) Seller has received no written notice of any (and, to Seller’s knowledge,
there is no) current, proposed or threatened eminent domain or similar
proceeding, or private purchase in lieu of such proceeding, which would affect
the Property in any way whatsoever. All references in this Agreement to
“Seller’s knowledge” or similar references shall mean only the actual personal
knowledge of the members of the Board of Managers of SIR Real Estate Group, LLC,
the sole member and manager of Seller. The members of the Board of Managers of
SIR Real Estate Group, LLC are: Kevin M. Terefenko who is the Chairman, John V.
LaManna who is the Vice Chairman and Jeremy Tasset who is the
Secretary/Treasurer.

(c) Seller has not received any written notice of a claim that the Property does
not comply with any federal, state, county, city or any other laws, ordinances,
rules and regulations, including, but not limited to, those relating to
environmental, zoning, land use and division, building, fire, health and safety
matters, of any government or any agency, body or subdivision thereof bearing on
the construction of the Improvements and on the operation, ownership or use of
the Property (collectively, “Applicable Laws”), which noncompliance Seller has
not cured.

(d) Seller has received no written notice of any pending or threatened,
litigation which does or would affect the Property or Seller’s ability to
fulfill all of its obligations under this Contract. Except as set forth in the
Disclosure Schedule, there are no outstanding claims on Seller’s insurance
policies which claims relate to the Property.

(e) Seller has delivered to Purchaser a true and complete copy of its current
lease agreement with the Tenant (the “Tenant Lease”). To Seller’s knowledge, no
material default or breach exists on the part of any the Tenant under the Tenant
Lease. Seller as landlord has fully completed all construction obligations and
all tenant improvements specified in the Tenant Lease to be the responsibility
of the landlord thereunder and has paid all tenant improvement costs, allowances
and leasing commissions applicable thereto and no such costs are payable at any
time hereafter. Seller has not received any written notice of any default or
breach on the part of the landlord under the Lease, nor, to Seller’s knowledge,
does there exist any default or breach on the part of Seller as landlord
thereunder. The Tenant Lease does not grant the Tenant any right to purchase all
or any portion of the Property. Except as set forth in the Disclosure Schedule,
there are no agreements which would require the payment of a leasing commission
by the landlord upon any renewal or expansion of the Lease. There are no pending
contracts other than this Agreement for the sale of all or any portion of the
Property.

 

13



--------------------------------------------------------------------------------

(f) Except as disclosed to Purchaser, there are no Service Contracts or other
written agreements for services, supplies or materials affecting the use,
operation or management of the Property. Seller has delivered, or will promptly
after the Effective Date deliver, to Purchaser true, complete and correct copies
of all Service Contracts.

(g) Seller has not received any written notice concerning any alleged violation
of any applicable environmental law, rule or regulation which remains uncured.

(h) Seller does not employ any persons at the Property.

(i) Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as defined in the Internal Revenue Code (“Code”)), and is not
subject to the provisions of Sections 897(a) or 1445 of the Code related to the
withholding of sales proceeds to foreign persons.

Section 9.02 Purchaser’s Representations. Purchaser hereby represents and
warrants to Seller, as of the date hereof and as of the Closing Date, as
follows:

(a) Purchaser is a limited partnership, duly organized, validly existing and in
good standing under the laws of its organization, and has all requisite power
and authority to carry on its business as now conducted. This Contract
constitutes a valid and binding obligation of Purchaser enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(b) Purchaser has the capacity and complete authority to enter into and perform
this Contract, and no consent, approval or other action by any person or entity
(other than the person signing this Contract on behalf of Purchaser and any
approval to be obtained by Purchaser during the Review Period) will be needed
thereafter to authorize Purchaser’s execution and performance of this Contract.

Section 9.03 Sale As-is/Disclaimers. Purchaser acknowledges and agrees that,
except as otherwise expressly stated in this Agreement or the documents
delivered at the Closing, Seller has not made, and Seller hereby specifically
disclaims, any warranty, guaranty or representation, oral or written, past,
present or future, of, regarding, or concerning (i) the nature and condition of
the Property, including, without limitation, the water, soil and geology and the
suitability thereof for any and all activities and uses that Purchaser may elect
to conduct thereon, (ii) the condition, operation, functionality, working order
or state of repair of the Improvements, the Personal Property or any component
thereof, (iii) the presence or absence on or beneath the Property or on any
other property in proximity thereto of any substance or material identified or
described as a hazardous substance, hazardous or toxic pollutant, hazardous
waste or with similar designation under any local, state or federal law,
statute, rule or regulation pertaining to environmental regulation,
contamination, remediation or disclosure (a “Hazardous

 

14



--------------------------------------------------------------------------------

Material), and (iv) the compliance of the Property or its operation with any
laws, ordinances, orders, rules or regulations or any governmental or other
body. Purchaser acknowledges that having been given the opportunity to inspect
the Property and conduct its investigation as specified in this Agreement,
Purchaser is relying solely on its own investigation of the Property and not on
any information provided or to be provided by Seller, except for any information
provided in this Agreement or in the documents delivered at the Closing.
Purchaser further acknowledges and agrees that, except as provided in this
Agreement or the documents to be delivered at Closing, any information provided
and to be provided by Seller with respect to the Property was obtained from a
variety of sources and Seller (i) has not made any independent investigation or
verification of such information, and (ii) makes no representations or
warranties as to the accuracy or completeness of such information. Purchaser
hereby expressly acknowledges and agrees that the sale of the Property is made
by Seller on an “as is, where is and with all faults” basis.

Section 9.04 Operating Covenants. Seller agrees to operate and maintain the
Property or cause the Tenant to operate and maintain the Property prior to the
Closing in a manner consistent with its current operating procedures, and shall
not, without the prior written consent of Purchaser, do any of the following:

(a) Enter into any contract (other than leases which are subject to clause
(b) below) that will not be fully performed by Seller on or before the Closing
Date or that will not be susceptible of cancellation by Purchaser on or after
the Closing Date upon thirty (30) days or less prior written notice, without
cost or liability to Purchaser, or amend, modify or supplement any existing
contract (other than leases which are subject to clause (b) below) or agreement
in any material respect.

(b) Enter into any new lease or amend, modify, supplement or terminate the
existing lease with the Tenant.

(c) Fail to maintain its current insurance covering Seller’s interest in the
Property or advise Purchaser promptly of the occurrence of any fire or other
casualty affecting the Property.

(d) Sell, assign or create any right, title or interest whatsoever in or to the
Property (including any so-called “back-up” contracts which are expressly
prohibited) or create any voluntary lien, thereon from and after the date of the
Title Commitment, other than liens or encumbrances noted in the Title
Commitment, without promptly discharging same or otherwise complying with the
terms of Section 4.04.

(e) Intentionally take any action which would have the effect of violating any
of the representations and warranties of Seller contained in this Contract.

 

15



--------------------------------------------------------------------------------

Section 9.05 Conditions Precedent. Purchaser is not obligated to perform under
this Contract unless all of the following conditions precedent are satisfied (or
waived in writing by Purchaser) and are otherwise true and correct as of the
Closing Date:

(a) All of Seller’s representations and warranties are true and correct in all
material respects.

(b) Seller has performed all of its covenants, agreements, and obligations under
this Contract in all material respects and is otherwise not in default.

(c) Seller has made all deliveries required of it under Section 6.02.

(d) There has been no material adverse change in the matters reflected in the
Title Commitment, the Survey, the rent roll, and any environmental reports
obtained by Purchaser since the date of delivery, approval or review, as
applicable, of such items, except to reflect those items approved or otherwise
created in writing by Purchaser.

Notwithstanding the generality of the foregoing, Seller shall use reasonable
efforts to satisfy all of the foregoing conditions precedent. If Seller is
unable to satisfy all of the foregoing conditions precedent, Purchaser may waive
one or more conditions precedent, or terminate this Contract, in any such event
by written notice to Seller. If Purchaser elects to close, Purchaser will be
deemed to have waived any conditions actually known by Purchaser to be
unsatisfied at the Closing. If Purchaser elects to terminate, the Earnest Money
Deposit shall be immediately returned to Purchaser.

Section 9.06 Post Closing Claim. If: (i) within one (1) year after the Closing
Date, Purchaser makes a claim against Seller with regard to a representation or
warranty which expressly survives Closing, and (ii) Purchaser obtains a final
and non-appealable judgment against Seller upon such claim which remains unpaid
for a period of thirty (30) days, then Seller agrees that Purchaser shall have
the right to trace the Purchase Price to the extent necessary to satisfy such
claim. Seller represents to Purchaser that Seller has (or will prior to
distribution of any such disposition proceeds) provide written notice to
Seller’s partners, shareholders and members (and, if such partners, shareholders
and members are entities whose sole material asset is their respective interest
in Seller, their respective members, partners and affiliates) of this tracing
provision. Seller acknowledges and agrees that Purchaser has relied and has the
right to rely upon the foregoing in connection with Purchaser’s consummation of
the transaction set forth in this Contract. Purchaser agrees that it shall not
have the right of tracing specified in this Section 9.06 for any claims based
upon Seller’s representations or warranties made after the date occurring one
(1) year after the Closing Date.

 

16



--------------------------------------------------------------------------------

ARTICLE X

NOTICES

Section 10.01 Notices. Any notice, demand or other communication which may or is
required to be given under this Contract must be in writing and must be:
(a) personally delivered; (b) transmitted by United States postage prepaid mail,
registered or certified mail, return receipt requested; (c) transmitted by
reputable overnight courier service, such as Federal Express; or (d) transmitted
by legible facsimile (with answer back confirmation) to Purchaser and Seller as
listed below. Except as otherwise specified herein, all notices and other
communications shall be deemed to have been duly given on (i) the date of
receipt if delivered personally, (ii) two (2) business days after the date of
posting if transmitted by registered or certified mail, return receipt
requested, (iii) the first (1st) business day after the date of deposit, if
transmitted by reputable overnight courier service, or (iv) the date of
transmission with confirmed answer back if transmitted by facsimile, whichever
shall first occur. A notice or other communication not given as herein provided
shall only be deemed given if and when such notice or communication and any
specified copies are actually received in writing by the party and all other
persons to whom they are required or permitted to be given. Purchaser and Seller
may change its address for purposes hereof by notice given to the other parties
in accordance with the provisions of this Section, but such notice shall not be
deemed to have been duly given unless and until it is actually received by the
other parties. Notices hereunder shall be directed as follows:

 

If to Purchaser:

HCII-2752 Century Boulevard PA, LP

a Delaware limited liability company

4890 W. Kennedy Blvd.

Suite 650

Tampa, FL 33609

Attention: Lisa Collado

Telephone: (813) 316-4244

Facsimile: (813) 287-0397

Email: lcollado@cvreit.com

With a copy to:

GrayRobinson, P.A.

401 E. Jackson Street, Suite 2700

Tampa, Florida 33602

Attention: Stephen L. Kussner, Esquire

Telephone: (813) 273-5296

Facsimile: (813) 273-5145

Email: stephen.kussner@gray-robinson.com

 

17



--------------------------------------------------------------------------------

If to Seller:

Tegra Reading Medical Associates, LLC

c/o Arthritis and Joint Replacement Center of Reading

2758 Century Boulevard, Suite 2

Wyomissing, PA 19610

Attention: Kevin M. Terefenko, M.D.

Telephone: 610-376-5646

Facsimile: 610-376-8546

Email: kmterefenko@comcast.net

With a copies to:

Nueterra

11221 Roe Avenue, Suite 300

Leawood, KS 66211

Attention: Jeremy Tasset

Telephone: 913-647-6441

Facsimile: 913-647-6841

Email: jtasset@nueterra.com

                And

Barley Snyder, LLP

50 North 5th Street

P.O. Box 942

Reading, PA 19603-0942

Attention: Gregory R. Young, Esquire

Telephone: 610-898-7151

Facsimile: 610-376-5243

Email: gyoung@barley.com

Notwithstanding the foregoing, any notices delivered by one party to the other
party under Article IV may be sent by facsimile and will be deemed given as of
the date and time shown on the confirmation slip generated by the sender’s
facsimile machine. Purchaser’s or Seller’s counsel may deliver any notice
required or otherwise permitted to be given by their respective clients
hereunder with the same effect as if given directly by such clients.

ARTICLE XI

RISK OF LOSS

Section 11.01 Minor Damage. In the event of “minor” loss or damage [being
defined for the purpose of this Contract as damage to the Property such that the
Property could be repaired or restored, in the opinion of an architect mutually
acceptable to Seller and Purchaser (with any fees, costs or expenses pertaining
to such opinion to be borne equally by Purchaser and Seller), to a condition
substantially identical to that of the Property immediately prior to the event
of damage at a cost equal to or less than $250,000 and which would not permit
any tenant to terminate the Lease, neither Seller nor Purchaser shall have the
right to terminate this Contract as to the Property due to such

 

18



--------------------------------------------------------------------------------

damage but Seller shall, at Seller’s option as expressed to Purchaser in
writing, either (a) reduce the Purchase Price by an amount equal to the cost to
repair such damage, or (b) repair and restore the damaged portion of the
Property to a condition substantially identical to that which existed
immediately prior to the occurrence of such damage and in either such event
Seller shall retain all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any casualty, rental loss and other
insurance policies relating to the Property. If Seller elects to repair and
restore the damaged portion of the Property, Seller shall act promptly and
diligently to complete such repairs in a good and workmanlike manner and shall
complete such repairs prior to the Closing Date if reasonably possible. If it is
not reasonably possible to complete such repairs prior to the Closing Date, the
parties will nonetheless proceed to the Closing, but Seller must give Purchaser
a credit equal to the remaining cost to complete such repairs.

Section 11.02 Major Damage. In the event of a “major” loss or damage (being
defined as any loss or damage which is not “minor” as defined hereinabove),
Purchaser shall have the option of terminating this Contract by written notice
to Seller, in which event Seller and Purchaser shall thereupon be released from
any and all liability hereunder. If Purchaser elects not to terminate this
Contract, Purchaser and Seller shall proceed with the Closing, provided Seller
shall assign all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any casualty, rental loss and other
insurance policies relating to the Property, and Purchaser shall receive a
credit against the Purchase Price in an amount equal to (i) the total cost of
restoration or repair of the damage, based upon a detailed estimate or a fixed
contract price from a reputable construction company mutually agreeable to the
parties, minus (ii) the amount of insurance proceeds to be made available to
fund such costs, as certified by Seller’s insurance carrier.

Section 11.03 Vendor and Purchaser Risk. Except as set forth in Section 11.01
and Section 11.02, Seller shall bear the full risk of loss until Closing. Upon
the Closing, full risk of loss with respect to the Property shall pass to
Purchaser.

Section 11.04 Condemnation. If before the Closing any condemnation or eminent
domain proceedings are threatened or initiated against all or any portion of the
Property and, in the reasonable opinion of Purchaser, such condemnation or
eminent domain proceedings would materially interfere with the current use of
the Property, then Purchaser may terminate this Contract upon written notice to
Seller and Seller and Purchaser shall thereupon be released from any and all
further liability hereunder. If Purchaser does not elect to terminate this
Contract within ten (10) business days after receipt of written notice of the
commencement of any such proceedings, or if, in the reasonable opinion of
Purchaser, such condemnation or eminent domain proceedings would not materially
interfere with Seller’s current use of the Property, Seller shall assign to
Purchaser at the Closing all rights and interest of Seller in and to any
condemnation awards payable or to become payable on account of such condemnation
or eminent domain proceedings.

 

19



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Entire Agreement. This Contract constitutes the entire agreement
between the parties hereto and supersedes any prior understanding, letter of
intent or written or oral agreements between the parties concerning the
Property.

Section 12.02 No Rule of Construction. This Contract has been drafted by both
Seller and Purchaser and no rule of construction shall be invoked against either
party with respect to the authorship hereof or of any of the documents to be
delivered by the respective parties at the Closing.

Section 12.03 Multiple Counterpart; Governing Law. This Contract may be executed
in multiple counterparts each of which shall be deemed an original but together
shall constitute one and the same instrument, and shall be construed and
interpreted under the laws of the State in which the Property is located
(without regard to conflicts of laws) and all obligations of the parties created
hereunder are performable in the City and County in which the Property is
located.

Section 12.04 Attorneys’ Fees. In the event of any litigation or other
proceeding brought by either party hereunder, the prevailing party shall be
entitled to recover its attorneys’ fees and costs of suit.

Section 12.05 Interpretation. This Contract shall, unless otherwise specified
herein, be subject to the following rules of interpretation: (a) the singular
includes the plural and the plural the singular; (b) words importing any gender
include the other genders; (c) references to persons or entities include their
permitted successors and assigns; (d) words and terms which include a number of
constituent parts, things or elements, including the terms Improvements,
Permitted Exceptions, Personal Property, Intangible Property and Property, shall
be construed as referring separately to each constituent part, thing or element
thereof, as well as to all of such constituent parts, things or elements as a
whole; (e) references to statutes are to be construed as including all rules and
regulations adopted pursuant to the statute referred to and all statutory
provisions consolidating, amending or replacing the statute referred to;
(f) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments thereto or changes therein entered into in
accordance with their respective terms; (g) the words “approve” or “consent” or
“agree” or derivations of said words or words of similar import mean, unless
otherwise expressly provided herein or therein, the prior approval, consent, or
agreement in writing of the person holding the right to approve, consent or
agree with respect to the matter in question, and the words “require” or
“judgment” or “satisfy” or derivations of said words or words of similar import
mean the requirement, judgment or satisfaction of the person who may make a
requirement or exercise judgment or who must be satisfied, which approval,
consent, agreement, requirement, judgment or satisfaction shall, unless
otherwise expressly provided herein or therein, be in the sole and absolute
discretion of the person holding the right to approve, consent or agree or who
may make a requirement or judgment or who must be satisfied; (h) the words

 

20



--------------------------------------------------------------------------------

“include” or “including” or words of similar import shall be deemed to be
followed by the words “without limitation”; (i) the words “hereto” or “hereby”
or “herein” or “hereof” or “hereunder,” or words of similar import, refer to
this Contract in its entirety; (j) references to sections, articles, paragraphs
or clauses are to the sections, articles, paragraphs or clauses of this
Contract; and (k) numberings and headings of sections, articles, paragraphs and
clauses are inserted as a matter of convenience only and shall not affect the
construction of this Contract.

Section 12.06 Exhibits. The exhibits attached hereto shall be deemed to be an
integral part of this Contract.

Section 12.07 Modifications. This Contract cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought. Any such modification need not be joined in by the Title
Company.

Section 12.08 Reporting Person. Purchaser and Seller hereby designate the Title
Company as the “reporting person” pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.

Section 12.09 Time of Essence. Time is of the essence to both Seller and
Purchaser in the performance of this Contract, and they have agreed that strict
compliance by both of them is required as to any date and/or time set out
herein, including, without limitation, the dates and times set forth in Article
IV of this Contract. If the final day of any period of time set out in any
provision of this Contract falls upon a Saturday, Sunday or a legal holiday
under the laws of the State in which the Property is located, then and in such
event, the time of such period shall be extended to the next day which is not a
Saturday, Sunday or legal holiday.

Section 12.10 SEC S-X 3-14 Audit. Seller acknowledges that Purchaser is, or may
elect to assign all of its right, title and interest in and to the Contract to a
company that is subject to the requirements of the Exchange Act and/or the
Securities Act (a “Registered Company”) promoted by the Purchaser or to an
affiliate of a Registered Company (a “Registered Company Affiliate”). In the
event Purchaser is a Registered Company or Purchaser’s assignee under the
Contract is a Registered Company or a Registered Company Affiliate, the
Registered Company will be required to make certain filings with the U.S.
Securities and Exchange Commission (“SEC”) required under SEC Rule 3-14 of
Regulation S-X (the “SEC Filings”) that relate to previous fiscal years for the
Property and/or the tenant and subtenant. To assist the Registered Company with
the preparation of the SEC Filings, Seller agrees to, and shall, provide
Purchaser and the Registered Company with financial information regarding the
Property and/or the tenant and any subtenant for the years requested by
Purchaser, the Registered Company, and/or Purchaser’s or the Registered
Company’s auditors. Such information may include, but is not limited to, bank
statements, operating statements, general ledgers, cash receipts schedules,
invoices for expenses and capital improvements, insurance documentation, and
accounts receivable aging related to the Property and/or the tenant and
subtenant

 

21



--------------------------------------------------------------------------------

(“SEC Filing Information”). Seller shall deliver the SEC Filing Information
requested by Purchaser, the Registered Company and/or Purchaser’s or the
Registered Company’s auditors prior to the expiration of the Review Period, and
Seller agrees to cooperate with Purchaser, the Registered Company and
Purchaser’s or the Registered Company’s auditors regarding any inquiries by
Purchaser, the Registered Company and Purchaser’s or the Registered Company’s
auditors following receipt of such information, including delivery by Seller of
an executed representation letter prior to Closing in form and substance
requested by Purchaser’s or the Registered Company’s auditors (“SEC Filings
Letter”). A sample SEC Filings Letter is attached to the Contract as Exhibit I;
however, Purchaser’s and/or the Registered Company’s auditors may require
additions and/or revisions to such letter following review of the SEC Filing
Information provided by Seller. Seller consents to the disclosure of the SEC
Filing Information in any SEC Filings by the Registered Company. Seller’s
obligations under this Section 12.10 shall survive the Closing and not be merged
therein.

Section 12.11 Assignment. Purchaser shall have the right to assign all or any
portion of its rights and obligations under this Contract to (i) any entity
resulting from a merger or consolidation with Purchaser or any organization
purchasing substantially all of Purchaser’s assets, (ii) any entity succeeding
to substantially all of the business and assets of Purchaser, (iii) any
subsidiary, affiliate or parent of Purchaser, (iv) any entity controlling,
controlled by or under common control with Purchaser or (v) any entity resulting
from the reorganization of Purchaser outside of a bankruptcy reorganization. In
such event, Purchaser shall notify Seller of such transfer. For purposes of this
Contract, “control” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership or voting securities, by contract, or otherwise.
Except as set forth above in this Section 12.11, Purchaser shall have no right
to assign this Contract or any of Purchaser’s rights or obligations hereunder
without the prior written consent of Seller. No assignment of this Contract by
Purchaser shall relieve the entity named as Purchaser herein from its
obligations hereunder. Purchaser acknowledges and agrees that, if it assigns its
interest in this Contract pursuant to any of the provisions contained in this
Contract, it shall be solely responsible for the payment of all Pennsylvania
real estate transfer tax due or imposed upon either of the parties with respect
to such assignment and Purchaser hereby agrees to indemnify Seller and hold
Seller and its successors and assigns harmless against all liability, loss,
cost, damage and expense (including, but not limited to, attorneys’ fees and
court costs, including any appeal that may be filed) that they shall ever
suffer, incur or pay as a result of real estate transfer tax due with respect to
any such assignment.

Section 12.12 Independent Contract Consideration. Within ten (10) business days
after the Effective Date, Purchaser shall deliver to Seller a check in the
amount of Fifty Dollars ($50) (the “Independent Contract Consideration”), which
amount Seller and Purchaser hereby acknowledge and agree has been bargained for
and agreed to as consideration for Seller’s execution and delivery of this
Contract. The Independent Contract Consideration is in addition to and
independent of any other consideration or payment provided for in this Contract,
and is nonrefundable in all events.

 

22



--------------------------------------------------------------------------------

Section 12.13 Survival of Covenants. The covenants of the parties and the terms
of this Agreement which by their terms are intended to continue in effect after
the termination of this Agreement or the Closing, including, without limitation,
those contained in Sections 3.04, 4.06, 9.03, 9.06 and 12.11, shall survive, as
applicable, the termination of this Agreement or the Closing.

[SEE SIGNATURES ON THE FOLLOWING PAGE]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed by Purchaser and Seller as
of (but not necessarily on) the date and year first above written.

 

WITNESSES:

PURCHASER:

 

HCII-2752 CENTURY BOULEVARD PA, LP, a Delaware limited partnership

 

By: HCII-2752 CENTURY BOULEVARD, LLC,

a Delaware limited liability company, its sole general partner

 

By: CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership,
its sole member

 

By: CARTER VALIDUS MISSION CRITICAL REIT II, INC.,

/s/ Anatalia Sanchez

a Maryland corporation, its general partner Print Name: Anatalia Sanchez By:

/s/ John E. Carter

/s/ Patrice Wolfe

John E. Carter, Print Name: Patrice Wolfe Chief Executive Officer

SELLER:

 

Tegra Reading Medical Associates, LLC

By its sole manager:

SIR Real Estate Group, LLC

/s/ Eowyn Gillich

Print Name: Eowyn Gillich By:

/s/ Kevin M. Terefenko

/s/ Tara Rupert

Print Name:  Kevin M. Terefenko Print Name: Tara Rupert Title:

 

24



--------------------------------------------------------------------------------

TITLE COMPANY JOINDER

The Title Company joins herein in order to evidence its agreement to perform the
duties and obligations of the Title Company set forth herein and the
accompanying escrow instructions and to acknowledge receipt, as of the date set
forth below, of an original counterpart of this Contract signed by Seller and
Purchaser. The Title Company acknowledges that any demand made by Purchaser for
the return of the Earnest Money Deposit received on or before the last day of
the Review Period need not be joined in by Seller in order to be effective.

Date: April 24, 2015.

 

First American Title Insurance Company By: /s/ Kenneth Rossburg Name: Kenneth
Rossburg Title: SRVP NCS

 

25



--------------------------------------------------------------------------------

SCHEDULE 3.03

LIST OF CERTAIN REVIEW ITEMS

TENANT INFORMATION

 

1. Rent Roll – Rent roll including square footage, lease term, base rent and
scheduled rent escalations.

 

2. Lease Documents – All leases, lease addendum, lease amendments, subleases,
commencement verification letters, and any other letter agreements related
thereto.

 

3. Recent Leasing Activity – Copies of any and all proposals or letters of
intent submitted to or received from existing or prospective tenants within the
past six months.

 

4. Tenant Financial Statements, if any

OPERATING INFORMATION

 

5. Historical Operating Statements – Three (3) years historical operating
statements. Current YTD monthly operating statements.

 

6. Operating Budget – Current year’s operating and capital budget(s).

 

7. Service Contracts – Copies of all service, maintenance, leasing, management,
and other contracts or agreements to be assumed by Purchaser at closing.

 

8. Tax Bills – Three (3) years historical real estate tax bills.

BUILDING INFORMATION

 

9. Property Condition Reports – All third party reports in Seller’s possession
accessing the physical and structural condition of the Property and Property
components including, without limitation: Soils, Engineering, Structural,
Seismographic, Geotechnical, Mechanical, Roof, Environmental, Fire/Life/Safety,
Air Quality Investigations; and ADA reports.

 

10. Survey – Most recent property survey, including, but not limited to, an
ALTA/ACSM property survey, which must be recertified to Purchaser and the Title
Company, at Purchaser’s sole cost and expense, and which must not be more than
thirty (30) days old.

 

Schedule 3.03 - 1



--------------------------------------------------------------------------------

11. Building Plans – Comprehensive set of “As-Built” plans including all
specialty plan subsets: Architectural, Structural, Mechanical, Plumbing,
Electrical, Roof, and Landscape plans.

 

12. Active T.I. Plans – Comprehensive set of plans, specifications, construction
contracts, and agreements for all tenant improvement or other construction
projects currently underway or committed to at the Property.

 

13. Certificates of Occupancy – Copies of certificates of occupancy for the
building shell(s) and all demised tenant spaces.

 

14. Operating Permits, Licenses & Certifications – Copies of all licenses,
permits, certifications, and other authorizations required for onsite operations
including, without limitation, Sprinkler Certification(s), Fire Alarm
Certification(s), Elevator Permits, Boiler Permit(s), Generator Permit(s),
Infra-red Electrical Test(s), Fire Pump Permit(s), UST Permit(s), Back-Flow
Certification(s); Swing Stage License(s), etc.

 

15. HVAC Maintenance Logs – Two (2) years historical periodic HVAC maintenance
reports, including comprehensive inventory of all mechanical systems units
stating manufacturer, make/model, capacity, age, condition, and estimated
remaining useful life.

 

16. Warranties & Guaranties – All active warranties and guaranties for products
installed and workmanship performed on the project.

 

17. Personal Property – Inventory of personal property to be transferred to
Purchaser pursuant to Section 1.01 of the Agreement.

 

18. All zoning and land use information.

 

19. All tenant and market analysis, appraisals, tax returns for Seller and the
guarantor of the Lease.

MISCELLANEOUS OTHER INFORMATION

 

20. Title – All Title Reports (including copies of all documents noted as
exceptions to title coverage), title policies and title commitments.

 

21. Violations – Copies of any notices of violations from any agency or entity
having public or private jurisdiction over the Property.

 

22. Litigation – List of all litigation pending against the Property or the
Seller relating to the Property.

 

23. Insurance Documents – Current certificate of property insurance and
certificate of liability insurance.

 

Schedule 3.03 - 2



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

ALL THAT CERTAIN lot or piece of ground in the Township of Spring, County of
Berks, and Commonwealth of Pennsylvania, as shown on the plan of “Spring Ridge
West,” recorded in Plan Book Volume 275, page 38, Berks County Records, and
being more fully bounded and described as follows, to wit:

BEGINNING at a point on the Western side of the cul-de-sac of Century Boulevard,
said point also being a corner in common with Lot #5 as shown on said plan;
thence along said lot the two following courses and distances, viz: 1). North 41
degrees 44 minutes 00 seconds West, 295.05 feet; 2). North 12 degrees 45 minutes
22 seconds East, 331.96 feet to a point in line of lands now or late of the
“Corporate Campus at Spring Ridge”, recorded in Plan Book Volume 224, page 9,
Berks County Records; thence along the same along the arc of a 530.00 foot
radius curve to the left having a central angle of 27 degrees 57 minutes 04
seconds, and an arc length of 258.55 feet to a point a corner in common with
Detention Basin 2 as shown on the herein described plan; thence along the same
the two following courses and distances, viz: 1). South 31 degrees 24 minutes 43
seconds East, 203.19 feet; 2). North 81 degrees 13 minutes 06 seconds East,
81.88 feet to a point a corner of Lot 1 as shown on the herein described plan;
thence along the same South 17 degrees 09 minutes 27 seconds East, 226.45 feet
to a point on the Western side of Century Boulevard, aforesaid; thence along the
same the four following courses and distances, viz: 1). along the arc of a
531.00 foot radius curve to the left having a central angle of 15 degrees 42
minutes 32 seconds, and an arc length of 145.58 feet to a point; 2). South 57
degrees 08 minutes 01 second West, 188.44 feet to a point; 3). along the arc of
a 30.00 radius curve to the right having a central angle of 52 degrees 24
minutes 38 seconds, and an arc length of 27.44 feet to a point; 4). along the
arc of a 70.00 foot radius curve to the left having a central angle of 61
degrees 16 minutes 39 seconds, and an arc length of 74.86 feet to the point and
place of Beginning.

BEING Lots #2, #3, and #4 as shown on said plan.

BEING KNOWN AS TAX PARCEL NUMBER: 4397-05-08-8391.

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT B

SPECIAL WARRANTY DEED

[To be conformed to the laws of where the Property is located.]

This instrument prepared by or under the supervision of

(and after recording should be returned to):

 

Name:

                        , Esquire

Address:

                                                                               
                                                    (Space Reserved for Clerk of
Court)

 

 

 

Parcel I.D. No.

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made and entered into as of the             day of
                        , 20        by                                     , a
                                                 (“Grantor”), whose mailing
address is                             ,                         ,
                    ,                 , to                 , a
            (“Grantee”), whose taxpayer identification number
is                     and whose mailing address is
                                . Wherever used herein, the terms “Grantor” and
“Grantee” shall include all of the parties to this instrument and their
successors and assigns.

W I T N E S S E T H:

GRANTOR, for and in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, has granted, bargained and sold, and by these presents does hereby
grant, bargain and sell to Grantee and Grantee’s heirs, successors and assigns
forever, the following described land situate and being in             County,
            (the “Property”), to wit:

SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF

TOGETHER WITH all the tenements, hereditaments and appurtenances thereunto
belonging or in anywise appertaining.

THIS CONVEYANCE is subject to those matters set forth on Exhibit “B” attached
hereto and made a part hereof.

 

B - 1



--------------------------------------------------------------------------------

TO HAVE and to hold the same in fee simple forever.

GRANTOR hereby covenants with Grantee that it is lawfully seized of the Property
in fee simple, that it has good right and lawful authority to sell and convey
the Property, that it hereby fully warrants the title to the Property and will
defend the same against the lawful claims of all persons claiming by, through or
under Grantor, but no others.

IN WITNESS WHEREOF, Grantor has hereunto set its hand and seal as of the day and
year first above written.

 

WITNESSES:

                                                                    
                         , a

 

                                                             

 

By:

 

Print Name:

 

Print Name:

 

 

Title:

 

Print Name:

 

[CORPORATE SEAL] Address:

 

 

 

 

STATE OF

 

) ) ss: COUNTY OF

 

)

 

The foregoing instrument was acknowledged before me this             day of
                    , 20        by                        , as
                    of                     corporation, on behalf of the
corporation. They/he/she are/is personally known to me or produced
                    as identification.

 

                                                                               
                 [Notarial Seal]

Notary Public, State of                                          
               

Print Name:                                          
                                

My Commission Expires:                                                      

 

B - 2



--------------------------------------------------------------------------------

EXHIBIT A

To Special Warranty Deed

PROPERTY DESCRIPTION

ALL THAT CERTAIN lot or piece of ground in the Township of Spring, County of
Berks, and Commonwealth of Pennsylvania, as shown on the plan of “Spring Ridge
West,” recorded in Plan Book Volume 275, page 38, Berks County Records, and
being more fully bounded and described as follows, to wit:

BEGINNING at a point on the Western side of the cul-de-sac of Century Boulevard,
said point also being a corner in common with Lot #5 as shown on said plan;
thence along said lot the two following courses and distances, viz: 1). North 41
degrees 44 minutes 00 seconds West, 295.05 feet; 2). North 12 degrees 45 minutes
22 seconds East, 331.96 feet to a point in line of lands now or late of the
“Corporate Campus at Spring Ridge”, recorded in Plan Book Volume 224 , page 9,
Berks County Records; thence along the same along the arc of a 530.00 foot
radius curve to the left having a central angle of 27 degrees 57 minutes 04
seconds, and an arc length of 258.55 feet to a point a corner in common with
Detention Basin 2 as shown on the herein described plan; thence along the same
the two following courses and distances, viz: 1). South 31 degrees 24 minutes 43
seconds East, 203.19 feet; 2). North 81 degrees 13 minutes 06 seconds East,
81.88 feet to a point a corner of Lot 1 as shown on the herein described plan;
thence along the same South 17 degrees 09 minutes 27 seconds East, 226.45 feet
to a point on the Western side of Century Boulevard, aforesaid; thence along the
same the four following courses and distances, viz: 1), along the arc of a
531.00 foot radius curve to the left having a central angle of 15 degrees 42
minutes 32 seconds, and an arc length of 145.58 feet to a point; 2) South 57
degrees 08 minutes 01 second West, 188.44 feet to a point; 3), along the arc of
a 30.00 radius curve to the right having a central angle of 52 degrees 24
minutes 38 seconds, and an arc length of 27.44 feet to a point; 4). along the
arc of a 70.00 foot radius curve to the left having a central angle of 61
degrees 16 minutes 39 seconds, and an arc length of 74.86 feet to the point and
place of Beginning.

BEING Lots #2, #3, and #4 as shown on said plan.

BEING KNOWN AS TAX PARCEL NUMBER: 4397-05-08-8391.

 

B - 3



--------------------------------------------------------------------------------

EXHIBIT C

BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

 

THE STATE OF                     §                     §                 
               KNOW ALL MEN BY THESE PRESENTS: COUNTY OF                     §

That concurrently with the execution and delivery hereof,
                            , a                     (“Assignor”), is conveying
to                     , a Delaware limited partnership (“Assignee”), by Special
Warranty Deed (the “Deed”), those certain tracts of land more particularly
described on Exhibit A attached to the Deed and made a part thereof for all
purposes (the “Property”). Unless otherwise defined herein, all initially
capitalized terms shall have the respective meanings ascribed to such terms in
that certain Purchase Agreement dated                     , 20        , by and
between Assignor and                         with respect to the conveyance of
the Property.

It is the desire of Assignor hereby to assign, transfer and convey to Assignee,
subject, however, to those certain matters more particularly described on
Exhibit B attached to the Deed thereto and made a part thereof for all purposes
(collectively, the “Permitted Encumbrances”), all Improvements, Personal
Property, and Intangible Property (collectively, the “Assigned Properties”);
provided, however, the Assigned Properties shall not include the property
described on Exhibit A attached hereto and made a part hereof for all purposes
(collectively, the “Non-Assigned Properties”).

NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby BARGAIN, ASSIGN, TRANSFER, SET OVER,
CONVEY and DELIVER to Assignee, its successors, legal representatives and
assigns, subject to the Permitted Encumbrances, all of the Assigned Properties.

TO HAVE AND TO HOLD the Assigned Properties, together with any and all rights
and appurtenance thereto in anywise belonging to Assignor unto Assignee, its
successors and assigns FOREVER, and Assignor does hereby bind itself and its
successors to WARRANT AND FOREVER DEFEND all and singular the Assigned
Properties, subject to the Permitted Encumbrances, unto Assignee, its successors
and assigns, against every person lawfully claiming or to claim the same or any
part thereof by, through or under Assignor, but not otherwise. Assignee, by its
acceptance hereof, hereby assumes all obligations of Assignor arising with
respect to the Assigned Properties from and after the date hereof, but not
otherwise.

Assignor indemnifies Assignee from any claims applicable to the Assigned
Properties with respect to the period prior to the date hereof. Assignee
indemnifies Assignor from any claims applicable to the Assigned Properties with
respect to the period from and after the date hereof.

 

C- 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has executed this instrument as of (but not
necessarily on this             day of             , 20            .

 

WITNESSES:

ASSIGNOR:

 

                                                     , a

                                     

By:

 

 

Print Name:

 

Print Name:

 

Title:

 

 

Print Name:

 

ASSIGNEE:

 

                                                     , a

                                     

By:

 

 

Print Name:

 

Print Name:

 

Title:

 

 

Print Name:

 

 

C - 2



--------------------------------------------------------------------------------

EXHIBIT D

FIRPTA AFFIDAVIT

 

THE STATE OF                       §                       §                 
               KNOW ALL MEN BY THESE PRESENTS: COUNTY OF                       §

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                         (“Transferee”) that withholding of tax is not
required upon the disposition of a U.S. real property interest by
                            “Transferor”), Transferor hereby certifies the
following:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

  2. Transferor’s U.S. employer identification number is:             ;

 

  3. Transferor is not a “disregarded entity” as defined in IRS Regulation
1.1445-2(b)(iii); and

 

  4. Transferor’s office address is                     .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document.

EXECUTED as of (but not necessarily on) this         day of                ,
20            .

 

TRANSFEROR:                                 , a
                                     By:     Name:  

 

Title:  

 

 

D - 1



--------------------------------------------------------------------------------

SWORN TO AND SUBSCRIBED BEFORE ME this             day of
                        , 20        .

 

                                                                               
                 [Notarial Seal]

Notary Public, State of                                          
               

Print Name:                                          
                                

My Commission Expires:                                                      

 

D - 2



--------------------------------------------------------------------------------

EXHIBIT E

TENANT ESTOPPEL CERTIFICATE

 

TENANT:     PROJECT:  

 

TENANT ESTOPPEL CERTIFICATE

 

To:                                     , its successors and assigns (the
“Lender”) and                                          , a
                                                  (“Landlord”)

 

  Re:                     , dated                     , by and between Landlord
and                     , a (“Tenant”) for the building located at
            and commonly referred to as “                     “ (the “Project”)

Ladies and Gentlemen:

The undersigned, as tenant (“Tenant”), hereby states and declares as follows:

 

1. Tenant will be the lessee under that certain lease (the “Lease”) pertaining
to the Project which will be dated as of                      [the Closing
Date].

 

2. The name of the Landlord will be:                                         
                            , a                                 .

 

3. The Lease (as defined below) is for the Project together with the right to
exclusive use of the remainder of Landlord’s property in support of Tenant’s
operations in the Project (collectively, the
“Property”):                                      
                                  .

 

4. The Lease contains the entire agreement of Landlord and Tenant with respect
to the Property, and is in full force and effect.

 

5. As of the date hereof, Tenant is occupying the Property.

 

6. Tenant has accepted possession of the Property per the terms of the Lease,
and all items with respect to the Property to be performed by Landlord have been
completed, including, but not limited to, completion of construction thereof
(and all other improvements required under the Lease) in accordance with the
terms of the Lease. Landlord has paid in full any required contribution towards
work to be performed by Tenant, if any, under the Lease.

 

E - 1



--------------------------------------------------------------------------------

7. No default or event that with the passage of time or notice would constitute
a default (hereinafter collectively a “Default”) on the part of Tenant exists
under the Lease or in the performance of the terms, covenants and conditions of
the Lease required to be performed on the part of Tenant.

 

8. No Default on the part of Landlord exists under the Lease in the performance
of the terms, covenants and conditions of the Lease required to be performed on
the part of Landlord.

 

9. Tenant has no option or right to purchase all or any part of the Property.

 

10. Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Property, or any part thereof.

 

11. No hazardous substances are being generated, used, handled, stored or
disposed of by Tenant on the Property in violation of any applicable laws, rules
or regulations or the terms of the Lease.

 

12. No rentals are accrued and unpaid under the Lease which are not yet due and
payable.

 

13. No prepayments of rentals due under the Lease have been made for more than
one month in advance. No security or similar deposit has been made under the
Lease [except                                 ].

 

14. As of the date hereof, to Tenant’s knowledge, Tenant has no defense as to
its obligations under the Lease and asserts no setoff, claim or counterclaim
against Landlord.

 

15. Except in connection with any loan received by Landlord from Lender, Tenant
has not received notice of any assignment, hypothecation, mortgage or pledge of
Landlord’s interest in the Lease or the rents or other amounts payable
thereunder.

 

16. The undersigned are authorized to execute this Tenant Estoppel Certificate
on behalf of Tenant.

 

17. This Tenant Estoppel Certificate may be executed in any number of separate
counterparts, each of which shall be deemed an original, but all of which,
collectively and separately, shall constitute one and the same instrument.

 

Very truly yours, TENANT:                                     
                                                                   , a     By:  
  Name:  

 

Its:  

 

Dated:  

 

 

E - 2



--------------------------------------------------------------------------------

[INSERT APPROPRIATE NOTARY / ACKNOWLEDGMENT}

 

E - 3



--------------------------------------------------------------------------------

EXHIBIT F

TENANT NOTIFICATION LETTER

                             , 20        

[Name and Address of Tenant]

 

  Re:                             

                                

Dear Tenant:

Please be advised that:

1.                                 (“Purchaser”) has purchased the captioned
property (the “Property”) from                         (“Seller”).

2. In connection with such purchase, Seller has transferred your security
deposit in the amount of $                        (the “Security Deposit”) to
Purchaser. Purchaser specifically acknowledges the receipt of and sole
responsibility for the return of the Security Deposit.

3. All rental and other payments that become due subsequent to the date hereof
should be payable to Purchaser and should be delivered to the following address:

 

c/o                                                              
                                                                   
                                                                    Attention:
                                                  

4. Copies of any notices to landlord under your lease should be delivered to the
following address:

 

                                                                   
                                                                   
                                                                   
Attention:                                                   

[Signature page follows.]

 

F - 1



--------------------------------------------------------------------------------

WITNESSES:

PURCHASER:

 

                                                     , a

                                     

By:

 

 

Print Name:

 

Print Name:

 

Title:

 

 

Print Name:

 

SELLER:

 

                                                     , a

                                     

 

By:

 

Print Name:

 

Print Name:

 

Title:

 

 

Print Name:

 

 

F - 2



--------------------------------------------------------------------------------

EXHIBIT G

DECLARATION ESTOPPEL CERTIFICATE

 

THE STATE OF                     §                     §                 
               KNOW ALL MEN BY THESE PRESENTS: COUNTY OF                     §

THIS DECLARATION ESTOPPEL CERTIFICATE (this “Certificate”) has been executed
this              day of                                 , 20        , by
                        (“Owner”) and
                                ARCHITECTURAL CONTROL COMMITTEE (the
“Committee”) to and for the benefit of                         (“Carter”). Owner
and Committee are collectively referred to as “Declarant” and Carter and its
successors and assigns are collectively referred to as “Beneficiary”.

R E C I T A L S:

A. Beneficiary has now or will soon hereafter acquire fee title to that certain
project located at                     (the “Property”). The current Owner of
the Property is                     (“Seller”).

B. Reference is made to that certain [Declaration of Covenants and Restrictions]
dated             ,             , recorded under File No.             ,
            County,             , as amended by instruments dated             ,
            , recorded under                         ,                         ,
                        , recorded under             and             and
            ,             under             (such instrument, as so amended and
assigned, is hereinafter referred to as the “Declaration”). Unless otherwise
defined herein, all initially capitalized terms have the respective meanings
assigned to such terms in the Declaration.

C. As a condition to Beneficiary’s acquisition of the Property, Beneficiary has
requested and Declarant has agreed to deliver this Certificate with respect to
certain matters covered under the Declaration. Beneficiary would not have agreed
to acquire the Property in the absence of this Certificate.

In consideration of the recitals set forth above, Declarant hereby certifies to
Beneficiary, and otherwise consents and approves, the following:

ARTICLE I

DECLARATION MATTERS

Section 1.01 Declaration. The Declaration is currently in full force and effect
and has not, except as noted above, been modified or otherwise amended. The

 

G - 1



--------------------------------------------------------------------------------

Declaration does not contain any reacquisition or similar options. Seller has
not defaulted under, nor otherwise violated the terms set forth in, the
Declaration. The current members of the Committee are:

 

  

 

    

 

    

 

  .

Section 1.02 Assessments. All general and special assessments or other payments
due with respect to the Property have been paid in full and no amounts are
currently due and owing. No default assessments have been levied against the
Property nor have any assessment or similar liens been filed against the
Property. The general assessments and the special assessments levied and
expected to be levied under the Declaration for the             and
            calendar years in the aggregate and the portion thereof allocable to
the Property are as follows:

 

     Aggregate      Property Share  

General

   $             - 20           $             - 20       

Special

   $             - 20           $             - 20       

Section 1.03 Improvements. Declarant has reviewed and approved all information,
if any, concerning the improvements located upon the Property (collectively, the
Improvements”) which is required to be submitted to Declarant for approval under
the Declaration. All Improvements have been constructed and are otherwise in
full compliance with the Declaration. The current use and operation of the
Property does not violate the Declaration and the Property satisfies (or has
been granted a permitted variance from) all setback, parking, outside storage,
landscaping, signage, screening and other construction requirements set forth in
the Declaration.

Section 1.04 Notice. Effective upon Declarant’s receipt of written notice of
Beneficiary’s acquisition of the Property, (a) Beneficiary will be entitled to
all voting and other benefits under the Declaration with respect to the
Property; and (b) all notices, demands or other written communication delivered
by Declarant under the Declaration or any other instrument applicable thereto,
must be delivered to Beneficiary in the manner set forth therein to the
following address (or such other or further addresses as Beneficiary may
hereafter designate):

 

  

 

     

 

     

 

      Attention:                                                         

 

G - 2



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 2.01 Authority. All approvals and other actions required to authorize
Declarant’s execution of this Certificate have been received or otherwise taken.

Section 2.02 Reliance. Declarant acknowledges that Beneficiary has the right to
rely and will rely upon this Certificate in connection with Beneficiary’s
acquisition of the Property.

IN WITNESS WHEREOF, this Certificate has been executed as of (but not
necessarily on) the date and year first above written.

 

OWNER:

 

By:

 

Print Name:

 

Title:

 

COMMITTEE:

 

ARCHITECTURAL CONTROL COMMITTEE

By:

 

Print Name:

 

Title:

 

 

G - 3



--------------------------------------------------------------------------------

THE STATE OF                     §                     § COUNTY OF
                    §

This instrument was acknowledged before me on this             day of
            , 20            , by                             , a             of
            , as managing partner of             , a             , on behalf of
such entity.

 

                                                                               
                 [Notarial Seal]

Notary Public, State of                                          
               

Print Name:                                          
                                

My Commission Expires:                                                      

 

THE STATE OF                     §                     § COUNTY OF
                    §

This instrument was acknowledged before me on this             day of
            , 20            , by                                 , a member of
the             Architectural Control Committee, on behalf of such entity.

 

                                                                               
                 [Notarial Seal]

Notary Public, State of                                          
               

Print Name:                                          
                                

My Commission Expires:                                                      

 

G - 4



--------------------------------------------------------------------------------

EXHIBIT H

DISCLOSURE SCHEDULE

Seller discloses the following items with regards to its representations,
warranties and covenants set forth in Article IX of this Contract.

[TO BE COMPLETED BY SELLER, AS APPROPRIATE]

SELLER AGREES THAT ATTACHMENT OF THIS SCHEDULE TO THIS CONTRACT DOES NOT
INDICATE PURCHASER’S ACCEPTANCE OF THE ABOVE ITEMS NOR MODIFY OR OTHERWISE WAIVE
ANY OF PURCHASER’S RIGHTS UNDER THIS CONTRACT, INCLUDING PURCHASER’S RIGHT, FOR
ANY OR NO REASON, TO TERMINATE THIS CONTRACT DURING THE REVIEW PERIOD.

 

H - 1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SEC S-X 3-14 LETTER

We are providing this letter in connection with your audit of the historical
statement of certain revenues and certain expenses of [            ], located at
[            ] (the “Property”) for the purpose of expressing an opinion as to
whether the historical statement presents fairly, in all material respects,
certain revenues and certain expenses for the year ended December 31,
20[             ] of the Property on the basis of cash receipts and
disbursements, which is a comprehensive basis of accounting other than
accounting principles generally accepted in the United States of America. We
confirm that we are responsible for the following:

a. The fair presentation in the historical statement of certain revenues and
certain expenses on the basis of cash receipts and disbursements, which is a
comprehensive basis of accounting other than accounting principles generally
accepted in the United States of America.

b. The design and implementation of programs and controls to prevent and detect
fraud.

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit.

i. The financial statements referred to above are fairly presented on the basis
of cash receipts and disbursements, which is a comprehensive basis of accounting
other than accounting principles generally accepted in the United States of
America.

ii. We have made available to you all financial records and related data.

iii. We have no knowledge of any fraud or suspected fraud affecting the Property
involving (1) management, (2) employees or (3) others where the fraud could have
a material effect on the financial statements.

iv. We have no knowledge of any allegations of fraud or suspected fraud
affecting the Property received in communications from employees, former
employees, analysts, regulators, short sellers, or others.

v. There are no unasserted claims or assessments that legal counsel has advised
us are probable of assertion and must be disclosed in accordance with Statement
of Financial Accounting Standards No. 5, Accounting for Contingencies.

vi. Related-party transactions have been appropriately identified, properly
recorded, and disclosed in the financial statements.

vii. No events have occurred subsequent to December 31, 20[ ] that require
consideration as adjustments to or disclosures in the financial statements.

 

 

 

(CEO Signature and Title) (CFO Signature and Title)

 

I-1